Citation Nr: 1129763	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a bilateral shoulder disability.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to September 1958.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) and a February 2005 rating decision of the Augusta, Maine VA RO.  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.

In September 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.

The case was previously before the Board in January 2008 when it was remanded for further development of the issues.  

In May 2010, the Veteran submitted additional evidence regarding his bilateral hearing loss claim.  In June 2010, the Veteran's representative submitted a waiver of RO initial consideration of such evidence.

The Board notes that the record contains a July 2008 statement from the Veteran in which he stated he had not received a response to a "fax or certified mail that was sent and signed for dated 5/16/08."  The claims file does not contain a copy of the referenced May 2008 fax or letter and the Veteran's July 2008 statement does not indicate what information was contained in the document and whether it pertained to any of the claims currently pending before the Board.  In March 2011, the undersigned sent the Veteran a letter providing him 30 days to respond by clarifying what information was contained in the referenced May 2008 statement.  In a March 2011 response, the Veteran submitted VA treatment records relating to a claim of service connection for posttraumatic stress disorder (PTSD) and a statement indicating that the May 2008 statement requested a response to an April 2008 letter the Veteran had sent regarding his PTSD claim.  A review of the Board's electronic appeals tracking system reflects that the Veteran's claim for service connection for PTSD was certified to the Board in March 2011; however, the electronic appeals tracking system also reflects that the Veteran has requested a Travel Board hearing and that the claim remains at the RO for scheduling of such hearing.  As a hearing before the Board has not been held, the Board cannot yet adjudicate the matter of service connection for PTSD.  Therefore, as this evidence was submitted without a waiver of RO initial review, it is referred to the RO for appropriate action in conjunction with the Veteran's pending claim of service connection for PTSD.

In March 2011, the Veteran also submitted VA records pertinent to his claim for an initial compensable rating for bilateral hearing loss without a waiver of RO initial consideration of such evidence.  To the extent these records are pertinent to the Veteran's claim, they are duplicative of the evidence submitted in May 2010, of which RO initial consideration was waived by the Veteran's representative in June 2010.  


FINDINGS OF FACT

1. Arthritis of the bilateral knees, bilateral shoulders, and cervical spine did not manifest to a compensable level within the first year after the Veteran's discharge from service; disabilities of the bilateral knees, bilateral shoulders, and cervical spine have not been etiologically related to his service.  

2. Prior to May 13, 2010, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing impairment in each ear.

3. From May 13, 2010 the Veteran's bilateral hearing loss is manifested by Level VII hearing impairment in each ear; hearing impairment worse than Level VII has not been shown in either ear.   

CONCLUSIONS OF LAW

1. A bilateral knee disability was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. A bilateral shoulder disability was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3. A cervical spine disability was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4. The criteria for an initial compensable rating for bilateral hearing loss prior to May 13, 2010 have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (Code) 6100, 4.86 (2010).   

5. The criteria for an initial 40 percent rating, but no higher, for bilateral hearing loss from May 13, 2010 have been met.  38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.85, Code 6100, 4.86 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims.  While he did not receive complete notice prior to the initial rating decisions, a March 2006 letter provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  March 2004, November 2004 and May 2008 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The March 2006 letter informed him of disability rating and effective date criteria.  April 2007 and May 2010 Supplemental Statements of the Case (SSOCs) readjudicated the matters after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

For the claim for an increased evaluation for bilateral hearing loss, since the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 484-86.  A December 2005 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while April 2007 and May 2010 SSOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. at 542.  Notably, March 2006 and May 2008 letters also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  Neither the Veteran nor his representative has alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He has not identified any pertinent evidence that remains outstanding.  

The Board's January 2008 remand requested that the RO secure VA records from the Lyons VA since 2006 and that the Veteran be scheduled for VA orthopedic and audiological examinations.  The requested records were secured.  VA opinions with respect to the service connection issues on appeal were obtained in January 2010 and an audiological evaluation was completed in January 2010, with follow-up audiometry completed in May 2010.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations in this case were adequate, as they were predicated on examination of the Veteran, a full review of his claims file and consideration of pertinent evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The orthopedic examiner provided a complete rationale for the opinions stated, relying on records that were reviewed.  The audiology examinations were conducted by audiologists and included descriptions of the functional effects of the hearing loss disability under the ordinary conditions of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board finds that there has been substantial compliance with the relevant directives from the January 2008 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
Additionally, the Veteran was provided an opportunity to set forth his contentions during the September 2007 hearing before the undersigned Veterans Law Judge.  Recently, the United States Court of Appeals for Veterans Claims (Court) held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2007 hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Service Connection for Bilateral Knee, Bilateral Shoulder, and Cervical Spine Disabilities

The Veteran seeks service connection for bilateral knee, bilateral shoulder, and cervical spine disabilities which he claims are related to wear and tear from paratrooper jumps and physical training completed during service.  He has also reported that these disabilities result from parachute jumps that caused unconsciousness and injuries for which he had to seek treatment.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, generally, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record establishes the Veteran has current bilateral knee, bilateral shoulder, and cervical spine disabilities.  On January 2010 VA orthopedic examination, the diagnoses were degenerative disc disease of the cervical spine; bilateral shoulder impingement syndrome; bilateral knee patellofemoral syndrome; and bilateral knee degenerative joint disease.  X-rays revealed a mild degree of degenerative arthritic changes in both knees; degenerative changes bilaterally in the shoulders, with changes in the right shoulder greater than the left; bilateral calcific tendinitis; and mild multilevel degenerative changes in the cervical spine.  VA treatment records also show treatment for osteoarthritis of the knees, shoulders, and cervical spine.  Therefore, the Board finds that the first element of a service connection claim, a current disability, has been met for all three of the Veteran's service connection claims.

The Veteran has reported that he completed multiple parachute jumps during service.  He has stated that during several of these jumps he landed hard on his back and shoulders and experienced pain as a result.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his or her personal knowledge and experience).  Service personnel records and the Veteran's DD Form 214 indicate that the Veteran had a parachute badge and was assigned to an airborne unit for the majority of his time in service.  The Board finds the Veteran's reports of participating in numerous parachute jumps in service and experiencing pain from some hard landings are competent and credible as they are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).  Hence, the second element of a service connection claim is substantiated, as the record establishes that the Veteran experienced an in-service event as a result of engaging in parachute jumps.  

What remains to be established is that the Veteran's current bilateral knee, bilateral shoulder, and cervical spine disabilities are related to these parachute jumps or otherwise related to his service.  As will be explained below, a preponderance of the evidence is against such a finding.

On September 1956 enlistment examination, the Veteran reported a history of swollen or painful joints.  Clinical evaluation of the upper extremities, lower extremities, and "spine, other musculoskeletal" was normal.

An October 1957 service treatment record (STR) indicates the Veteran passed out during reveille that morning.  This record shows that he had been experiencing episodes of dizziness since February 1957 that would start with nausea.  The Veteran would then black out and be unconscious for one minute.  He was referred for a medical clinic appointment.

A November 1957 STR is faded and difficult to read; however, the Board is able to decipher from the record that the Veteran experienced one attack of unconsciousness in a classroom, a second during inspection while he was sitting down and a third while he was shaving.  

A November 1957 consultation report notes that dizzy spells began with feelings of nausea followed by a peculiar sensation in the head and then a momentary period of unconsciousness.  The attacks did not follow a pattern and there was no associated aura, incontinence, convulsive movements or tongue biting.  There was no history of head injury.  The consultant noted that the Veteran was anxious and he was unable to secure much in the way of a detected history.  The Veteran reported being on edge a great deal and depressed because his service in Germany had caused him to be separated from his wife, as he had been unsuccessful at getting her to join him in Germany.  The Veteran resented this fact and had been in minor disciplinary difficulty with his unit for several months.  The consultant commented that the Veteran had been using passive aggressive mechanisms and was quite tense and hostile and that his symptoms likely arose from these factors.  

December 1957 EEG results from U.S. Army Hospital Bad Cannstatt in Stuttgart, Germany reveal no build-up on hyperventilation and no abnormal wave forms.  The results were considered normal.  

On August 1958 separation examination, the Veteran reported a history of swollen or painful joints, and a painful or "trick" shoulder or elbow.  Clinical examination, however, noted that the upper extremities, lower extremities, and "spine, other musculoskeletal" were normal.  

Post-service August 2004 X-rays of the bilateral knees reveal a mild degree of arthritic changes with no evidence of fracture, dislocation, or bony destruction.  

A statement from the Veteran submitted by the Veteran's representative in December 2004 states that in March 1957 during a parachute jump for jump school, he exited a 34 foot tower, rode a cable to a raised landing pad and landed on his back and neck; he was dazed and taken to the dispensary.  He reported that in September 1957 he landed on his back and shoulders and was in pain for days.  He also reported that during a jump in 1958 he fell on the canopy of another parachute; before he could get away from the other parachute, the paratrooper using that parachute hit the ground, causing the Veteran to hit the ground with his knees and head.  He stated that he got a bloody nose, badly bruised knees and legs, and lost consciousness; he was sent to Stuttgart hospital where he was given an EEG and medical aid.  

On December 2004 VA examination, the Veteran reported that he injured his knee, neck, and shoulder during a parachute jump whereby he came down a cable and hit a mound.  He reported being treated in the dispensary at that time and indicated that he continued to experience pain in his shoulders across his neck.  

In a February 2006 statement submitted with the Veteran's Substantive Appeal, he reported he was trained to be invulnerable and that his platoon sergeant had a black book for men that went on sick call.  He also reported that until recently he had only been relying on his memories of his in service injuries; however, he had recently secured copies of his STRs that he believed supported his reports of injuries during parachute jumps.  Specifically, he submitted a copy of his separation examination report and records regarding his episodes of dizziness.  He stated that these records support that his falls during parachute jumps were so severe that he experienced episodes of unconsciousness from them and that he hurt his knees, shoulders, and neck.

At the September 2007 hearing before the undersigned, the Veteran testified that he thought he had been knocked unconscious four times during paratrooper jumps and training exercises.  Board Hearing Tr. at 4.  He recalled going to the dispensary for treatment after one period of unconsciousness.   Id. at 5.  He indicated that it had been a long time since these incidents occurred and that there was a lot he did not remember.  See id. at 5, 16.  He reported that his injuries caught up with him as he got older and made his problems much worse now.  Id. at 6.  He indicated that he treated himself with Anacin over the years and that he just dealt with the pain until he submitted his claims, which is when it became so bad he could not handle the pain anymore and sought VA treatment.  Id. at 7-8.

On January 2010 VA orthopedic examination, the Veteran reported that he was an Airborne and had multiple "small traumas" to his shoulders, knees, and neck, but that he did not receive any treatment for these conditions while he was in the military.  The examiner noted that he was very nonspecific regarding the disabilities being assessed.  

As noted above, the Board finds the Veteran's report of experiencing pain after parachute jump landings during service to be credible as such is consistent with the circumstances of his service.  However, the Board does not find his reports that these landings were so severe that he became unconscious or that they caused him to seek medical treatment to be credible.  First, the objective and contemporaneous STRs do not support that any of the Veteran's parachute jumps caused the episodes of unconsciousness for which he was treated during service.  Although the Veteran has indicated his belief that these records support his contentions that he sought treatment as a result of parachute jumps, there is no mention in them that the periods of unconsciousness arose from parachute jumps.  In fact, these records provide evidence to the contrary in that the Veteran reported contemporaneously that one attack occurred while he was in a classroom, another while he was sitting down and a third while he was shaving.  An October 1957 STR shows he passed out during reveille.  None of his STRs indicate these episodes of dizziness occurred because of parachute jumps or physical training exercises.  Rather, they indicate the Veteran was referred for neurological examination after seeking evaluation for dizzy spells and the consultant felt the dizzy spells were related to his anxiety and depression from his spouse not wanting to come to Germany.  These STRs also do not indicate the Veteran was treated for pain in his shoulders, knees, or neck or for a bloody nose as he has alleged.

Additionally, his reports regarding the extent of these falls have been inconsistent.  Although he has reported several times that the falls were severe enough to result in unconsciousness, on January 2010 VA examination he reported that he only experienced "small traumas" to his shoulders, knees, and neck in service.  Also, some statements from the Veteran indicate he sought treatment for injuries to his knees and shoulders after a parachute fall, while at other times, including on January 2010 VA examination, he has reported that he did not seek treatment for such injuries during service.  He has also admitted that these events occurred a long time ago and that his memory of them may not be complete.  See Board Hearing Tr. at 5, 16.  Hence, the Board concludes when looking at all of the evidence of record that the Veteran's memories of the events are not supported by the contemporaneous and objective evidence of record; thus, his reports regarding the parachute jumps being severe enough to cause the periods of unconsciousness and that he sought treatment for knee, shoulder, and neck injuries after such falls are not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (finding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran has also alleged that he has experienced pain in his shoulders, knees and cervical spine since service.  The Veteran is competent to report symptoms such as pain.  However, the Board does not find that his statements regarding such continuity are credible.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (finding that the Board is within its province to weigh lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  The Veteran's statements regarding continuity of symptomatology since service have been vague.  At the September 2007 hearing, when his representative asked when he first started seeking treatment for the disabilities, he merely indicated that he self-medicated; he did not provide a time period for when he began experiencing these pains or when he began self-medicating.  Board Hearing Tr. at 7-8.  On January 2010 VA examination, the examiner noted that his accounts were vague and nonspecific.  Although he reported having daily pain currently, he did not provide any statements regarding any continuity of pain or other symptoms other than through a generalized assertion that his cervical spine disability began in the military.  

To the extent to which the Veteran argues continuity, the evidence contradicts such a finding.  Although the Veteran reported having swollen or painful joints and a "trick" elbow or shoulder on August 1958 separation examination, clinical evaluation of his shoulders, knees, and "spine, other musculoskeletal" was normal.  Additionally, there is a multi-year gap between discharge from active duty service (1958) and initial reported symptoms and diagnosis in 2004, about 46 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

It is also notable that the Veteran first sought treatment for his disabilities in 2004, which is contemporaneous in time to his February 2004 and September 2004 claims of service connection for such disabilities.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  Additionally, at the time he first sought treatment he did not indicate or suggest it was from service.  See August 2004 VA treatment report. 

Although the lack of contemporaneous medical evidence does not, in and of itself, render the lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the present case, there is a gap in medical evidence, a vague assertion as to continuity, a negative medical finding upon separation from service and pecuniary interest.  In short, there is simply no evidence, other than his own statements, that support his assertions of experiencing pain in his knees, shoulders, and cervical spine since service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and do not have probative value.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).   

On the matter of the relationship between in-service traumas to the knees, shoulders, and neck and the Veteran's current disabilities, the record contains a competent medical opinion from the January 2010 VA examiner.  The VA physician provided the following opinion on the question of the etiology of knee, shoulder, and cervical spine disabilities:

Based on the C-file, the patient's history, and my exam, I believe that his current cervical spine, shoulders, and knee conditions are not related to his military service.  This is due to the fact that all of his complaints are due to degenerative joint and degenerative disc changes.  These types of injuries are due to normal wear and tear in daily living.  If any of the arthritic conditions were caused by his military service, they would have to be due to a great trauma for which he would have sought medical attention.  After review of his medical records, I see no evidence of him being seen for any specific neck, shoulder, or knee injuries.

The Board finds this opinion to be the most probative evidence on the question of etiology between the Veteran's in-service injuries and his current knee, shoulder, and cervical spine disabilities.  This opinion reflects a full review of the evidence of record and reveals a familiarity with the Veteran's history, including his reports of trauma during service from parachute jumps.  The opinion is supported by detailed findings and rationale that the Veteran's complaints of pain are due to degenerative joint disease and degenerative disc disease which are due to the normal wear and tear in daily living.  The examiner considered the Veteran's reports of experiencing multiple small traumas during in service parachute jumps, but concluded that if such traumas had resulted in osteoarthritis they would have been of the type that would have required immediate medical attention.  As noted, the record supports the VA examiner's conclusion that the Veteran did not seek treatment for neck, shoulder, and knee complaints in service and the Veteran's statements alleging otherwise have been determined not to be credible.  There is no contrary opinion of record.  

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the January 2010 VA examiner's opinion is the most probative evidence of record and carries the most probative weight on the question of whether the Veteran's bilateral knee, bilateral shoulder, and cervical spine disabilities are related to his service.

The Board has also considered whether presumptive service connection for bilateral knee, bilateral shoulder, or cervical spine disabilities as chronic diseases is warranted in the instant case.  As the evidence of record fails to establish any manifestations of bilateral knee, bilateral shoulder, or cervical spine arthritis to a compensable level within one year of the Veteran's separation from service, the criteria for presumptive service connection for the disabilities as chronic diseases have not been satisfied.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claims of service connection for bilateral knee, bilateral shoulder, and cervical spine disabilities; hence, the claims must be denied.  The Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased Rating - Bilateral Hearing Loss

A February 2005 rating decision granted the Veteran service connection for bilateral hearing loss, rated noncompensable, effective September 21, 2004.  In March 2005, the Veteran filed a Notice of Disagreement with this rating decision alleging that he is entitled to a compensable rating for bilateral hearing loss.  

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As the appeal for the rating of bilateral hearing loss is from the initial rating assigned with the grant of service connection, "staged" ratings are for consideration. 

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a), (b).  

Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).




	Prior to May 13, 2010

On VA audiological evaluation in December 2004, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
55
70
70
LEFT
30
25
45
50
65

The average puretone thresholds were 55 in the right ear and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 100 percent in the left ear.  The assessment was normal hearing through 1000 Hertz, sloping from a moderate to severe sensorineural hearing loss, in each ear.  The Veteran reported that his hearing loss negatively impacted his lifestyle because it decreased his ability to communicate with his family and friends.  

A May 2005 VA treatment record reflects that the Veteran reported that he did not wear his hearing aids regularly.  However, when he did wear them, he had difficulty with clarity and hearing in quiet environments.

At the September 2007 hearing, the Veteran reported that his hearing aids were not working well for him and that his hearing loss had increased in severity since the December 2004 VA examination.  He reported having difficulties hearing over the phone and in a room when other people are talking.  

Puretone thresholds and speech reception thresholds taken on January 2010 VA audiological evaluation were of poor reliability and were considered inadequate for rating purposes.  The examiner noted that the Veteran could follow incidental remarks at average conversational level, but he did not answer questions when asked.  During his interview, he sat facing the audiologist and was using both hearing aids.  He reported that he could hear the audiologist speaking, but could not understand the questions being asked because the words were unclear.  He thought his hearing ability had decreased and that he had trouble understanding words even when using amplification of his hearing aids.  The Veteran's spouse reported that his hearing was getting progressively worse and that she had to face him if she wanted to speak to him.  She also said that he watches the television at a blaring level or just keeps the sound off and watches the picture.  He avoided all social situations.  Prior to his retirement, he owned and managed a garage and towing service.  

In a May 2010 statement, the Veteran reported that he incurred an ear infection as a result of the testing completed on January 2010 audiological evaluation.

As noted, December 2004 audiometry revealed average puretone thresholds of 55 decibels in the right ear and 46 decibels in the left ear.  Speech discrimination was 94 percent in the right ear and 100 percent in the left.  Under Table VI, such hearing acuity constitutes Level I hearing in each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a noncompensable rating.  

January 2010 audiometry and speech recognition test results were deemed by the audiologist to be inadequate for rating purposes; thus, the Board cannot rely upon these test results in determining the appropriate evaluation.

Certified audiometry prior to May 13, 2010 does not show an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  

The Veteran's and his spouse's lay assertions that the Veteran's hearing impairment was greater than reflected by a noncompensable rating prior to May 13, 2010 are insufficient to establish this is so.  Although the Veteran is competent to report that he has difficulty hearing and his spouse is competent to report her observations regarding his problems hearing her and others, they are not competent to establish the actual level of hearing disability by their own opinion.  This determination is made based on audiometric testing and the rating of hearing loss disability involves the mechanical application of the rating schedule, which here results in a noncompensable rating prior to May 13, 2010.  See Lendenmann, 3 Vet. App. at 349.  
The Board has considered the benefit of the doubt rule; however, since the Board concludes that a preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to May 13, 2010, the benefit-of-the-doubt rule is not for application.

	From May 13, 2010

May 13, 2010 VA audiometry test results reveal puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
75
85
95
LEFT
65
70
80
85
85

The puretone threshold averages were 78 in the right ear and 80 in the left ear.  The audiologist was unable to evaluate the Veteran's speech reception thresholds because the Veteran "could not/would not be conditioned to the task (using the CNC word list)."  An Addendum to the report notes that the puretone threshold results should be used for adjudication purposes because the Veteran could not continue with speech recognition testing because of his anxious condition; he was unable to stay in the booth space longer than necessary.  

Since the VA audiologist that completed the May 13, 2010 audiometry testing certified that use of the speech discrimination test results was not appropriate for adjudication purposes since the Veteran was unable to adequately complete such testing due to his anxiety, evaluation must be completed under Table VIA using only the puretone threshold averages.  38 C.F.R. § 4.85(c).  It is also notable that these audiometry results reveal an exceptional pattern of hearing in both ears under 38 C.F.R. § 4.86 (puretone thresholds all 55 decibels or more).  

The puretone threshold averages shown on May 13, 2010 VA audiometry were 78 in the right ear and 80 in the left ear.  Under Table VIA, such hearing acuity constitutes Level VII hearing in each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants a 40 percent rating.  

As explained above, the Veteran's and his spouse's lay assertions are not competent to establish the actual level of hearing disability.  See Lendenmann, 3 Vet. App. at 349.  

The record does not contain audiometry findings that more nearly approximate the schedular criteria for a 50 percent (or higher) rating, and a rating in excess of 40 percent or a further staged rating is not warranted from May 13, 2010.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 40 percent from May 13, 2010, the doctrine is not for application. 

	Extraschedular Consideration

An extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular staged rating inadequate.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Here, a review of the December 2004 and January 2010 VA audiological examinations reflects that the examiners provided an adequate description of the functional effects of the Veteran's hearing loss.  In this regard, the December 2004 and January 2010 examiners noted the Veteran's complaints and elicited information from him concerning the functional aspects of his disability.  The January 2010 examiner also considered the Veteran's spouse's reports that she needs to face him whenever she wishes to speak to him, that he always has the television blaring, and that he avoids all social situations.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned staged rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  




ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a cervical spine disability is denied.

A compensable initial rating for bilateral hearing loss prior to May 13, 2010 is denied.

A 40 percent, but no higher, rating for bilateral hearing loss from May 13, 2010 is granted, subject to the regulations governing payment of monetary awards. 



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


